DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claim 1 is cancelled.  Claims 2-14 are new, pending and under examination.   

Priority
The instant application is a continuation of 15/335,146 filed on 10/26/2016, which is a divisional of 14/387,803 filed on 9/24/2014, which is a national stage entry of 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 01/15/2021 have been considered by the examiner.  

Rejections Withdrawn
 	All the previous rejections over claim 1 are withdrawn as applicant has cancelled claim 1 rendering the rejections moot.  Arguments toward those prior rejections are now moot.  

New Objections – As Necessitated by New Claims
Claim Objections
	Claims 2, 4, and 11 are objected to for having two periods at the end of the claim
	Claim 2 is objected to for missing the word “composition” after “pharmaceutical” in line 3 of the claim.  
	Appropriate corrections are required.  

New Rejections – As Necessitated by New Claims
Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for photochemical crosslinking of tissues (noted clearly as biological tissues by teachings/discussions of the specification) or collagen or enabled for the method of the composition in the claim to reduce oxidative stress or oxidative damage, does not reasonably provide enablement for photochemical crosslinking of various other materials where a type of photochemical crosslinking can take place (e.g. a synthetic polymer mixture, etc).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims.  Claim 4 only indicates “A method for photochemical crosslinking” and “administering”, but does not provide for a particular thing/object to be crosslinked or for the composition to be administered to.   Thus, the claim allows for a wide range of objects that can undergo some kind of photochemical crosslinking.  Additionally, crosslinking is something that occurs on materials with components like polymers to be crosslinked.  The composition of the claim does not include an item that would be crosslinked.  
Kim et al (Wiley Periodicals, Wiley InterScience, June 2009, pages 390-400) teaches in its studies L-arginine was found to be essential in the photo-crosslinking of the polymer in the presence of riboflavin and riboflavin alone was not sufficient (Conclusion section).  Kim et al uses dextran methacrylate as its polymer (abstract).  Thus, Kim et al makes it clear that one must test and optimize conditions to see if an agent like riboflavin may be useful in photo crosslinking 
The instant specification provides for crosslinking of collagen and body tissues such as ophthalmic tissues.  There is no example to provide for photochemical crosslinking of other types of materials.  Applicant and the art does provide that riboflavin can reduce oxidative stress (stress caused by too much oxidation).  
One of skill in the art would be a polymer scientist or materials chemist.
Based on the state of the art in photochemical-crosslinking and the direction provided by applicant’s specification, it would take undue experimentation by one of skill in the art to find the conditions for photochemically-crosslinking every type of material and whether riboflavin and/or iodide would be useful at all in the varying circumstances.  However, in regards to photo-cross-linking of collagen or body tissues, the applicant does have enablement.  
One suggestion is to amend claim 4 to be to “A method of photochemical crosslinking of collagen comprising administering to the collagen a pharmaceutical composition….”.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4 and 11 recites the limitation "the pharmaceutical composition" in the claims without a prior recitation of “a pharmaceutical composition”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amend the first recitations of “the pharmaceutical composition” in each of these claims to “a pharmaceutical composition”.  
Claims 3, 5-10 and 12-14 are rejected as being dependent on indefinite claims.  

New Rejections – As Necessitated by New Claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Applicant has created new claims 2-14 toward methods of using the composition.  Applicant has removed the recitation of “stable” pharmaceutical composition from the claims. “Stable” provides that the composition has to exhibit “stability”.   

Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nolan US 2003/0225041, Arbelaez et al (Oman Journal of Ophthamology, 2009, volume 2, pages 33-38) and Schneider US 2006/0073172.  
The recitation of “for use in corneal collagen cross-linking” is to the intended use of the composition (see MPEP 2111.02).  If the prior art teaches features within the body of the claim, it will read on the claim as being capable of performing the use.  
	Nolan teaches a method for improving vision and for treating eye diseases like glaucoma (abstract and paragraph 98).  Nolan teaches topical administration to the eye (abstract).  Nolan teaches 0.001% of (2-mercaptoethyl) trimethylammonium iodide O,O-diethyl phosphorothioate 
	Nolan does not teach riboflavin or photochemical crosslinking.  Nolan does not teach a basic pH as in the claim.  
Arbelaez teaches collagen crosslinking with riboflavin and UVA light in keratoconus (title and abstract).  Arbelaez teaches administration of a riboflavin solution to the cornea (Materials and methods).  
Schneider teaches an ophthalmic solution for treating glaucoma (abstract).  Schneider teaches sodium thiosulfate as a stabilizer and sodium sulfate as a stabilizer (claims 2 and 5 of Schneider).  Schneider teaches sodium thiosulfate in table 1A.  Schneider teaches a pH of 7.5 (paragraphs 39-43) and a preferred pH of 7.4 (paragraph 24).  
One of ordinary skill in the art at the time of instant filing would have combined phospholine iodide at 0.001%, riboflavin and ophthalmic excipients at a pH of 7.4-7.5 to treat eyes undergoing corneal collagen crosslinking and to treat diseases like glaucoma by the teachings of the references as each of the references provides for treatment of the eye with solutions for the eye (MPEP 2144.06).  The references provides for concentrations and pH’s in the instantly claimed ranges (MPEP 2144.05).  
Applicant’s own data from previously filed affidavits in parent and grandparent applications shows that the endpoint of 0.001% by weight of iodide would be unable to stabilize the riboflavin used for corneal crosslinking.  The instant claims also do not provide that the composition has to have stability (are stable), and thus, does not need the iodide to be present in 

Maintained Rejections – Modified As Necessitated by Amendment
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2, 4-7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 9555111. Although the claims at issue are not identical as the instant claims are to a composition and the claims of ‘111 are to a system where part of the system involves a like composition, they are not patentably distinct from each other because both the instant claims and the claims of ‘111 disclose a corneal crosslinking with a solution with overlapping amounts of sodium iodide and riboflavin (a known antioxidant).  The claims of '111 are not closed to other components by use of "comprising" as the transition phrase.  It is noted that the disclosure of ‘111 discloses thiosulfate, vitamin C and sodium bisulfate as reducing agents (paragraph 31), other concentrations (paragraph 30) and other additives (paragraph 31).  It would be obvious to one of skill in the art that the use of corneal crosslinking would need administration to the cornea of the eye.  Even though the claims of ’111 provide for a crosslinking system, they disclose the method of the instant claims.  
Therefore, the claims of the instant application and patent ‘111 overlap in scope.  


Therefore, the claims of the instant application and ‘301 overlap in scope.  

Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,729,716. Although the claims at issue are not identical as the instant claims are to a composition and the claims of ‘716 are to a system where part of the system involves a like composition, they are not patentably distinct from each other because both the instant claims and the claims of ‘716 disclose a composition with iodide, riboflavin and an ocular excipient and a basic pH.  The claims of '716 are not closed to other 
Therefore, the claims of the instant application and ‘716 overlap in scope.  

Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,092,594. Although the claims at issue are not identical as the instant claims are to a composition and the claims of ‘594 are to a system where part of the system involves a like composition, they are not patentably distinct from each other because both the instant claims and the claims of ‘594 disclose a solution with overlapping amounts of sodium iodide and riboflavin.  The claims of '594 are not closed to other components by use of "comprising" as the transition phrase.  It is noted that the disclosure of ‘594 discloses thiosulfate, vitamin C and sodium bisulfate as reducing agents, concentrations, and other additives.  Note that although the instant application was filed as a divisional, the applicant has again elected the composition of matter rather than the methods of using the composition.  The claims of ‘594 are to a composition of matter and to methods of treatment.  Therefore, a rejection under obviousness-type double patenting is appropriate in this situation.  
Therefore, the claims of the instant application and ‘594 overlap in scope.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/
Examiner, Art Unit 1613